PER CURIAM.
We reverse the final judgment entered upon a directed verdict in defendant’s favor in a negligence action. “A directed verdict is proper only when the record conclusively shows an absence of facts or inferences from facts to support a jury verdict, viewing the evidence in a light most favorable to the nonmoving party.” Sears, Roebuck & Co. v. McKenzie, 502 So.2d 940, 941 (Fla. 3d DCA), review denied, 511 So.2d 299 (Fla.1987); Packer v. Winston Towers One Hundred Ass’n, Inc., 377 So.2d 46 (Fla. 3d DCA 1979). The record in this case does not establish a complete absence of facts or inferences from which the jury could find that the defendant had constructive notice of the conditions causing plaintiffs injury. See Keefe v. Bahama Cruise Line, Inc. 867 F.2d 1318 (11th Cir.1989). The judgment is reversed and the cause is remanded for trial.
Reversed and remanded.